DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

 Response to Amendment
	This action is in response to the remarks filed 09/22/2021. The amendments filed on 09/22/2021 are entered. Accordingly, the claims 1 and 13 remain pending. 

Response to Arguments
Applicants arguments with respect to claims 1 and 13 are persuasive; however, the newly relied on references Chan et al US 2005/0107686 (hereinafter Chan) and Rohling et al (US 2008/0100294 A1, 2008) (hereinafter Rohling) for claim 1 and Jones 2018/0263561 for claim 13 teach said limitations. 
Specification Objection
Paragraph 0074 recites “coupled together, they pieces may be coupled together using” should instead recite, “coupled together, [[they]] the pieces may be coupled together using”

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1-2, and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al US 2005/0107686 (hereinafter Chan) in view of Yang et al  US 2018/0335491 (hereinafter Yang) in view of Jones US 2018/0263561 in view of Rohling et al (US 2008/0100294 A1, 2008) (hereinafter Rohling)
Regarding claim 1, Chan discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, (Abstract; RF array coil system and method for magnetic resonance imaging are provided) comprising: 
a central RF coil array including a first plurality of RF coils (0056; “the three loop coils 87, 88 and 92 for the anterior neck coil section 9”) configured to cover
a neck of a subject to be imaged; (see re-produced Fig. 1 below; anterior neck coil section 9)
an upper RF coil array including a second plurality of RF coils extending upward from the central RF coil array and configured to cover a lower head region of the subject; (see re-produced Fig. 11 below; 0056; “The dome-shaped brain coil section 80 includes six loop coils 81, 82, 83, 84, 85 and 86”)
a lower RF coil array including a third plurality of RF coils extending downward from the central RF coil array and configured to cover an upper shoulder region of the subject, (see re-produced Fig. 11 below; 0067; “The dedicated neck coil section 79 and the arrangements for the three anterior and posterior middle coil elements 87, 90 and 100 of the neck coil section that extend the three coil elements beyond the shoulder line toward the inferior direction”)

    PNG
    media_image1.png
    597
    816
    media_image1.png
    Greyscale


Chan fails to discloses, 
wherein each RF coil of the first, second, third pluralities of RF coils comprises a loop portion comprising two distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
wherein: 
the first plurality of RF coils are distributed along a central longitudinal axis of a first substrate section; 

and each RF coil of the third plurality of RF coils is coupled along a second edge of a third substrate section; 
wherein each RF coil of the second plurality of RF coils contacts the second substrate section only along a small portion of the loop portion of that RF coil, and a majority portion of the loop portion does not contact the second substrate section; 
and wherein the first substrate, the second substrate and the third substrate are stacked upon each other.
However, in the same field of the endeavor, Yang discloses, RF coils comprises a loop portion comprising two distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
This is disclosed by Yang. Specifically Yang discloses, (Yang, a loop portion (see para 0006-“ which may occur in a phased array coil, the current on a loop is a superposition of the driven current and currents induced by other transmitters due to electromagnetic induction.” And see para. 0008-“For a loop coil with loop diameter d and wire diameter f: L=[μ.sub.0d/2] [log(8d/f)−2]. Thus, the selection of the geometry of a coil determines, at least in part, the inductance of the coil.” Also see Figure 9 outlined below and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material interpreted in Claim 1- “A magnetic resonance imaging (MRI) radio frequency (RF) coil, where the MRI RF coil has a capacitance, where the MRI RF coil…at least one coaxial cable having a first end and a second end, where a member of the at least one coaxial cables includes an inner conductor, an outer conductor, and a dielectric spacer disposed between the inner conductor and the outer conductor, where the inner conductor of a first member of the at least one coaxial cable is continuous between the first end and the second end,”)
	Yang further discloses a coupling electronics portion included with the coil see paragraph 0021 and Figure 4 below-“FIG. 4 illustrates a conventional RLC coil 400 that performs traditional “distributed” decoupling using components L41 and D41. Coil 400 includes capacitors C41, C42, C43, and inductors L41, L42, and L43. Coil 400 includes a pre-amplifier circuit 410. Coil 400 also includes a PIN diode D41.”
Further Yang discloses a LC circuit interpreted as a coupling electronics portion wherein the LC circuit and a decoupling circuit are included with the RF coil in paragraph 0052-“FIG. 9 illustrates an example MRI RF coil 900. MRI RF coil 900 has a capacitance. MRI RF coil 900 is configured to operate in a transmit (Tx) or receive (Rx) mode. MRI RF coil 900 includes an LC circuit and a decoupling circuit 980.”, see paragraph 0087-“ Therefore, elements of the LC circuit 1210 and elements of the integrated decoupling circuit 1220 produce two or more points of high impedance in the RF coil 1200.”) 

    PNG
    media_image2.png
    601
    530
    media_image2.png
    Greyscale
Figure 9 outline below shows an inner 970 and outer conductor 940 with a void in between thus considering these conductors as the distributed capacitance wire conductors, which grow at a constant rate along the length of the distributed capacitance wire conductors. 
Figure 9. Distributed Capacitance, Outer conductor, Inner Conductor, and Loop portion. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chans, posterior, anterior and transition portion, which is bendable to the anterior and posterior end to incorporate an electronic portion with two or more coupling sets on the bases that RF coils need an electronics portion with a commonly used capacitor method described by Yang. The 
The above noted combination teaches all the above except for: 
wherein: 
the first plurality of RF coils are distributed along a central longitudinal axis of a first substrate section; 
each RF coil of the second plurality of RF coils is coupled along a first edge of a second substrate section; 
and each RF coil of the third plurality of RF coils is coupled along a second edge of a third substrate section; 
wherein each RF coil of the second plurality of RF coils contacts the second substrate section only along a small portion of the loop portion of that RF coil, and a majority portion of the loop portion does not contact the second substrate section; 
and wherein the first substrate, the second substrate and the third substrate are stacked upon each other.
However, in the same field of the endeavor, Jones discloses a garment for an MRI apparatus which comprises RF coils. Specifically Jones discloses, each RF coil of the second plurality of RF coils is coupled along a first edge of a second substrate section; (see re-produced Fig. 2 below) and
wherein each RF coil of the second plurality of RF coils contacts the second substrate section only along a small portion of the loop portion of that RF coil, and a  (see re-produced Fig. 2 below)

    PNG
    media_image3.png
    588
    401
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure of a chin flap which extends over a neck region and over a chin of a subject because doing so would increase anatomical coverage to be examined (0083 of Jones)
	The above noted combination teaches all the above except for:
wherein:
the first plurality of RF coils are distributed along a central longitudinal axis of a first substrate section;
each RF coil of the third plurality of RF coils is coupled along a second edge of a third substrate section; and

	However, in the same field of the endeavor, Rohling discloses a flexible RF Coil assembly and method of making the same. Specifically Rohling discloses, 
wherein:
the first plurality of RF coils (Abstract; “A plurality of RF coils is connected to each coil support.”) are distributed along a central longitudinal axis of a first substrate section; (see re-produced Fig. 5 and 6 element 80 seen as first substrate section, RF coils 72 of element 80 seen as first plurality of RF coils [also see associated paragraphs] )
Rohling also teaches, 
each RF coil of the second plurality of RF coils (Abstract; “A plurality of RF coils is connected to each coil support.”) is coupled along a first edge (see re-produced Fig. 5 and 6 below) of a second substrate section; (see re-produced Fig. 5 and 6 element 78 seen as second substrate section, RF coils 72 of element 78 seen as second plurality of RF coils [also see associated paragraphs] ) and
each RF coil of the third plurality of RF coils (Abstract; “A plurality of RF coils is connected to each coil support.”) is coupled along a second edge (see re-produced Fig. 5 and 6 element 80 seen as first substrate section, RF coils 72 of element 80 seen as first plurality of RF coils) of a third substrate section; (see re-produced Fig. 5 and 6 element 82 seen as third substrate section, RF coils 72 of element 82 seen as third plurality of RF coils [also see associated paragraphs] ); and

    PNG
    media_image4.png
    536
    591
    media_image4.png
    Greyscale

wherein the first substrate, the second substrate, and the third substrate are stacked upon each other. (see re-produced Fig. 5 above)
It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Rohling first, second, and third substrate section wherein each comprise a plurality of RF coils which are seen to be stacked upon each other because doing so would enable an RF coil apparatus capable of conforming to shape while protecting the RF coils (0005 of Rohling) 


 
RF coil further comprises a coupling electronics portion for connecting to a data acquisition unit of the MRI system. Further Jones discloses, a coupling electronics portion interpreted as mere circuitry (Jones, 0061; Each of the sixteen elements 21 includes a loop of high Q extremely flexible conductor, preferably a coaxial cable with the outer insulator removed and split at a minimum of two junction points by rigid circuit boards 30 or 40 and 22, refer to figure 2 below of Jones and 0031; The circuitry is attached to the substrate and electrically coupled with the antenna elements for maintaining tuning and isolatio00000000000n between the element) Requiring electronics and/or circuitry is an essential and common practice within the field of the endeavor to connect RF coils to an MRI system, in order to processes data.  
Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) and wherein the coil interfacing cables includes at least one balun (Fig. 2-4, balun 50.) Jones further discloses, 
wherein the coupling electronic portion (circuit boards 22, 30, 40) includes a decoupling circuit; and an impedance inverter circuit  (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.) An impedance inverter circuit conducts impedance matching. Therefore boards 30 and 40 are also seen as an impedance inverter circuit. 
Further Jones discloses, wherein the pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) comprises a low input impedance pre-amplifier optimized for high source impedance (0040; low impedance amplifiers and matched input isolation reactances that create a high impedance "trap" to the mutually induced currents from one element to another.), and wherein the impedance matching network provides the high source impedance (0069; The independent values of those capacitors are as follows. Capacitor 28 is chosen to yield approximately 50 ohms to the input of the low impedance input amplifier 31. The reactance of capacitor 28 is matched by an equal and opposite reactance of inductor 32 such that the pair creates a high impedance to RF current flows on the loop 21).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones coupling electronics portion that includes decoupling and impedance matching. Doing so would improve the tuning of the RF coils to the desired Larmor frequency and the signal to noise ratio of the antenna field. 

Regarding claim 4, the modified combination above disclose all the elements of claim 1, further Jones discloses, wherein the RF coils of the first plurality of RF coils are distributed along the substrate section in an overlapping manner (Jones discloses overlapping of RF coils in Figure 2 above), wherein the RF coils of the second plurality of RF coils are distributed along the first edge of the substrate section in an overlapping manner (Jones discloses overlapping of RF coils in Figure 2 above), and the RF coils of the third plurality of RF coils are distributed along the second edge of the substrate section in an overlapping manner. (Jones discloses overlapping of RF coils in Figure 2 above) (Jones, 0061; There are three overlapping columns of elements 21. The leftmost and rightmost columns each include five elements 21, and the centermost column includes six elements 21. Adjacent elements 21 within each column overlap, and the elements 21 of adjacent columns overlap.) Jones discloses for Figure 6 overlapping of RF Coils. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jones the shape and arrangement of overlapping RF coils from figure 2 into Figure 6 and 13, since Figure 2 refers to the blanket array (0060; Referring to FIG. 2, blanket array 1 includes sixteen elements), wherein the blanket array can be configured for the entire body refer to (0032; The array may be configured to be worn over any portion of a patient's body, including the pelvis, shoulder, and the entire body.). The shoulder region refers to Figure 13 (0109; Referring now to FIG. 13, a seven element flexible, wearable shoulder antenna array ) and Figure 6 refers to a neck region also considered a lower head region (0081; Referring now to FIG. 6, a flexible, form-fitting chest and volume neck and/or carotid array in accordance with another embodiment of the present invention is shown generally as 60. Array 60 includes a blanket array 63, which is similar or identical to the blanket array 1 shown in FIGS. 1-5B and described above); therefore, Figure 13 and Figure 6 can be shaped and distributed from the overlapping RF coils of Figure 2 via the blanket array 1. Doing so would provide an improved imaging signal by increasing the anatomical coverage to be examined.

	Regarding claim 5, the modified combination above disclose all the elements of claim 1, further Jones discloses, further comprising a cover enclosing the central, upper, and lower RF coil arrays. (Jones, 0075; blanket array 1 includes a flexible housing l B, preferably constructed from compressed EVA foam, that encapsulates the substrate 2, elements 21, boards 22, 30 and 40, Baluns 50, and cables 33 and 52. FIG. 5A shows a portion of the foam housing 1B cut open at points 130 and peeled apart so that a portion of substrate 2 may be seen. The foam housing l B includes a top layer 120 joined to a bottom layer 121. The top layer 120 and bottom layer 121 include aligned grooves 115 and non-grooved regions 116 that are thicker than the grooves 115.…as necessary to maintain a uniform compression of the foam over the various thicknesses of the components covered by the foam.) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure a cover enclosing the central, upper, and lower RF coil arrays of a subject because doing so would increase anatomical coverage to be examined (0083 of Jones)

	Regarding claim 6, the modified combination above disclose all the elements of claim 5, further Jones discloses, wherein the cover is made of a flexible fabric material. (Jones, 0058; a flexible blanket MRI antenna array in accordance with one embodiment of the present invention is shown generally as 1. 0021; This design is limited in the number of elements, has limited flexibility from a generally planar configuration”)
	It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones cover is made of a flexible fabric material because doing so would increase anatomical coverage to be examined (0083 of Jones)


    PNG
    media_image5.png
    694
    457
    media_image5.png
    Greyscale
	Regarding claim 7, the modified combination above disclose all the elements of claim 1, further Jones discloses, wherein: when the RF coil assembly is in a first, flat configuration, the substrate section extends in a first plane and the first plurality of RF coils extend in the first Figure 2 below is considered a flat configuration comprised of a first plurality of RF coils that extend in the first plane 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jones the shape and arrangement of overlapping RF coils from figure 2 into Figure 6 and 13 of claim 1, since Figure 2 refers to the blanket array (0060; Referring to FIG. 2, blanket array 1 includes sixteen elements), wherein the blanket array can be configured for the entire body refer to (0032; The array may be configured to be worn over any portion of a patient's body, including the pelvis, shoulder, and the entire body.). The shoulder region refers to Figure 13 (0109; Referring now to FIG. 13, a seven element flexible, wearable shoulder antenna array ) and Figure 6 refers to a neck region also considered a lower head region (0081; Referring now to FIG. 6, a flexible, form-fitting chest and volume neck and/or carotid array in accordance with another embodiment of the present invention is shown generally as 60. Array 60 includes a blanket array 63, which is similar or identical to the blanket array 1 shown in FIGS. 1-5B and described above); therefore, Figure 13 and Figure 6 can be shaped and distributed from the overlapping RF coils of Figure 2 via the blanket array 1. Doing so would provide an improved imaging signal by increasing the anatomical coverage to be examined.
when the RF coil assembly is in a second, imaging configuration, the substrate section forms an annular shape and the first plurality of RF coils bend at one or more axes to conform to the annular shape Jones further discloses, (0031; The housing is sufficiently flexible to allow it to be draped over or wrapped about a portion of a patient and distort in three dimensions to closely conform to contours of the patient.) Figure 13 below illustrates another embodiment of the present invention of Jones-0052. Figure 13 illustrates bending of first plurality of RF coils at one or more axes to conform to the shape of the shoulder. Further Jones discloses, (0075; The thickness of the grooves 115 permits the blanket array 1 to flex at the grooves 115 so that it is able to closely conform to and cover body parts having different contours, 0111; Other types of MRI antenna arrays are within the scope of the present invention besides the blanket array 1, chest and volume neck array 60, pelvic array 20, and shoulder array 90.) (0111; The manner in which these arrays are constructed to make them flexible and/or elastic may be used to form an array designed to be placed over any body part or worn by a patient for placement over any body part in such a manner that the array is in close contact with the patient and closely conforms to contours of the patient. By way of example, it is possible and within the scope of the present invention to produce a full body suit using the same techniques as described above that may be worn by a patient to image most or all areas of the patient), and at any axis perpendicular to the central longitudinal axis (Jones, 0034; yet exhibit a high degree of flexibility along three axes so as to conform to wide ranges of anatomical variations), the substrate section defines a tangent plane at that axis and any RF coils of the first plurality of RF coils in that tangent plane extend along with the substrate section in that tangent plane.(Jones, 0034; Preferably, the foam housing is thick and compressible enough to be comfortable for the patient to lie upon, yet exhibit a high degree of flexibility along three axes so as to conform to wide ranges of anatomical variations, 0037; The invention also includes a flexible garment with embedded antenna elements that are allowed to contort in shape by a controlled amount and facilitate a certain amount of stretching in the directions of stretch of the garment.) Refer to figure 13 below: 


    PNG
    media_image6.png
    756
    577
    media_image6.png
    Greyscale

				Figure 13. Blanket around the shoulder
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure when the RF coil assembly is in a first, flat configuration, the substrate section extends in a first plane and the first plurality of RF coils extend in the first plane because doing so would increase anatomical coverage to be examined (0083 of Jones)

Regarding claim 8, the modified combination above disclose all the elements of claim 7, further Jones discloses, when the RF coil assembly is in the first, each RF coil of the upper RF coil array and the lower RF coil is configured to bend out of the first plane; and Jones discloses an RF coil assembly as a blanket in figure 2 to figure 13 consisting of an upper and lower RF coil configure to bend out of the first plane from figure 2 to figure 13. when the RF coil assembly is in the second configuration, the upper RF coil array and lower RF coil array each bend at the one or more axes to conform to the annular shape, and at any tangent plane, (Figure 13 above, the blanket of Jones bends at more of more axes at any tangent plane) any RF coils of the upper RF coil array and the lower RF coil array are configured to bend out of the tangent plane. (Figure 13 to Figure 2. Figure 13 illustrates a bent configuration whereas figure 2 illustrates a unbent configuration)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones the shape and arrangement of overlapping RF coils from figure 2 into Figure 6 and 13, since Figure 2 refers to the blanket array (0060; Referring to FIG. 2, blanket array 1 includes sixteen elements), wherein the blanket array can be configured for the entire body refer to (0032; The array may be configured to be worn over any portion of a patient's body, including the pelvis, shoulder, and the entire body.). The shoulder region refers to Figure 13 (0109; Referring now to FIG. 13, a seven element flexible, wearable shoulder antenna array ) and Figure 6 refers to a neck region also considered a lower head region (0081; Referring now to FIG. 6, a flexible, form-fitting chest and volume neck and/or carotid array in accordance with another embodiment of the present invention is shown generally as 60. Array 60 includes a blanket array 63, which is similar or identical to the blanket array 1 shown in FIGS. 1-5B and described above); therefore, Figure 13 and Figure 6 can be shaped and distributed from the overlapping RF coils of Figure 2 via the blanket array 1. Doing so would provide an improved imaging signal by increasing the anatomical coverage to be examined.







    PNG
    media_image7.png
    724
    581
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    756
    671
    media_image8.png
    Greyscale













Figure 2 and 13. From figure 2 to figure 13 the upper and lower rf coil array bend out of the first plane. The plane is flat in figure 2 and in figure 13 it is bent out of the first plane.

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure to conform an annular shape and bend out of the tangent plane because doing so would increase anatomical coverage to be examined (0083 of Jones)



Regarding claim 9, the modified combination above disclose all the elements of claim 1, further Jones discloses six RF coils for a central RF coil array highlighted below, five RF coils 

    PNG
    media_image9.png
    732
    547
    media_image9.png
    Greyscale
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jones five or six flexible RF coils sets to have ten RF coils for the central section, eleven for the upper, and eleven for the lower, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
				
	Regarding claim 10, the modified combination above disclose all the elements of claim 1, further Jones discloses, wherein each loop portion of the first pluralityof RF coils has a first RF coils has a second diameter, and each loop portion of the third plurality of RF coils has a third diameter, the second diameter and the third diameter being larger than the first diameter. (Jones, 0013; to obtain a higher S/N ratio for RF coil assembly by reducing the size or presents a disadvantage to imaging tissues... changing the size is required to imaging different regions of the patient) 
	The modified combination above disclose all the elements of claim fails to teach reducing the size with respect to the first diameter to a second diameter
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones discloser to change the diameter of flexible RF coil or coils or to make a diameter greater than or larger than the another diameter. The motivation to do this would be to allow an assembly of RF coils to image different regions of the patient by changing the diameter or eccentricity of RF coils thereby improving the S/N ratio. 

	Regarding claim 11, the modified combination above disclose all the elements of claim 1, further Jones discloses, comprising a semi-rigid pillow, wherein the central, upper, and lower RF coil arrays are attached to an inner surface of the semi-rigid pillow. Jones discloses the blanket array comprises of a EVA foam which acts like a semi-rigid pillow wherein that encapsulates housing units(Jones, 0075; blanket array 1 includes a flexible housing l B, preferably constructed from compressed EVA foam, that encapsulates the substrate 2, elements 21, boards 22, 30 and 40, Baluns 50, and cables 33 and 52., 0058; The blanket array 1 includes sixteen flexible antenna elements (two of which are identified in FIG. 2 as 21), Hence the central, upper, and lower RF coils outlined above in Figure 2 of Jones are attached to an inner surface of the blanket comprised of a EVA foam, which mimics the function of a pillow. A semi-rigid pillow and EVA foam add comfort. 


	Regarding claim 12, the modified combination above disclose all the elements of claim 11, further Jones discloses, chest region, a first side flap, a second side flap, and a neck region, the first plurality of RF coils are distributed across the first and second side flaps and the neck region, Jones discloses for Figure 6 (0081; Referring now to FIG. 6, a flexible, form-fitting chest and volume neck and/or carotid array in accordance with another embodiment of the present invention is shown generally as 60. Array 60 includes a blanket array 63, which is similar or identical to the blanket array 1 shown in FIGS. 1-5B and described above),  
Jones discloses further in the Figure 6 below a first plurality of RF coils 67, 68, 69, distributed across a first flap 70 and a second flap 71 to wrap around the left and right carotids, refer to (Jones,  0082; The blanket array 63 drapes over the anterior chest and covers the clavicles, and neck section 62 is structured to image and wrap around the left and right carotids. The neck section 62 includes antenna elements 67, 68 and 69, the position of which inside of the neck section 62 is represented by the lines drawn in FIG. 6. Elements 67 and 68 are positioned on the left flap 70 of the section 62, and element 69 spans the left and right flaps 70 and 71.) the second plurality of RF coils are distributed across the first and second side flaps, and; Jones discloses a second plurality of RF coils distributed across the first and second side flaps, refer to (Jones 0082; There are two additional antenna elements positioned within the right flap 71 of the section 62 that are mirror images of elements 67 and 68 such that the left and right flaps 70 and 71 are mirror images of each other.) the third plurality of RF coils are distributed across the chest region. Jones discloses for the same (Jones, 0083; If there are three elements within blanket array 63, they are preferably three quadrature elements sized and spaced within array 63 to have their sensitivity profiles cover the target anatomy (e.g., heart, aorta, carotid origins, and clavicles)) since the heart and aorta are located in the chest region, the third plurality of RF coils are distributed across the chest region. 


    PNG
    media_image10.png
    413
    443
    media_image10.png
    Greyscale


			Figure 6, chest region, first flap, second flap, neck region. 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure of a chest region, first flap, second flap, and a neck region because doing so would increase anatomical coverage to be examined (0083 of Jones)

Claim(s) 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication Chan et al 2005/0107686 (hereinafter Chan) in view of US patent application publication Yang et al 2018/0335491 (hereinafter Yang) in view of Jones US 2018/0263561 A1
Regarding claim 13, Chan discloses, A radio frequency (RF) coil assembly (Figure 1 and Figure 10) for a magnetic resonance imaging (MRI) System (Abstract; RF array coil system and method for magnetic resonance imaging are provided), comprising: Chan (0048; rigid former…..on a rigid former and a separate anterior neck-torso coil section 7 having an anterior neck coil 9 and an anterior torso coil 10, which may, for example, be provided on a flexible/semi-flexible former. The secondary anterior coil section 24 also may be provided, for example, on a flexible/semi-flexible former.) including a chest region (0050; The secondary anterior torso coil section 24, the examiner notes the chest region is in the torso region) , a first side flap (Figure 1- element 10), a second side flap, (Figure 1-element 13) and a neck region (0053; anterior neck coil 9), the first side flap and the second side flap coupled to the chest region via the neck region (0050; “two pair of belts 23”; 0050; patient's chest and/or neck and may be supported by the pair of the arms 16 and 17; 0052; The secondary anterior torso coil 24 may be electrically connected to the main posterior coil 6, for example, via a transition cable 26 and a pair of detachable connectors 27 (e.g., connector) and 19 (e.g., receptacle of connector) (shown in FIG. 1)); and
	 

    PNG
    media_image11.png
    764
    652
    media_image11.png
    Greyscale

RF coil array including a plurality of RF coils distributed across inner surfaces of the chest region, the first side flap, the second side flap, and the neck region, each RF coil comprising a loop portion (Chan further discloses Figure 10 below which corresponds to Figure 5, wherein (0056; FIG. 10, twenty-one coil elements are provided, including nineteen loop coils 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98 and 99, and two saddle coils 100 and 101, for the main coil sections of the RF array coil system 1. The dome-shaped brain coil section 80 includes six loop coils 81, 82, 83, 84, 85 and 86. The anterior neck-torso section 7 includes seven loop coils 87, 88, 92, 93, 94, 95 and 96, the three loop coils 87, 88 and 92 for the anterior neck coil section 9 and the four loop coils 93, 94, 95 and 96 for the anterior torso section 10. The posterior neck and torso coil sections 12 and 13 include six loop coils 89, 90, 91, 97, 98 and 99 and two saddle coils 100 and 101, with the three loop coils 89, 90 and 91 and one saddle coil 100 for the posterior neck coil section 12 and the three loop coils 97, 98 and 99 and one saddle coil 101 for the posterior torso section 13. Two quadrature (QD) coil pairs are formed by the two saddle coils 100 and 101 and the two loop coils 90 and 97 for the posterior neck and torso sections 12 and 13.) Note; each RF coil is considered as a loop portion. Chan discloses Figure 10 incudes the same plurality of coil elements for Figure 1. Refer to the following paragraphs; (0048; Referring first to FIG. 1, the RF array coil system 1; 0056; The electrical arrangement of the RF array coil systems 1 or 2, include a plurality of coil elements, for example, at least twenty-nine coil elements, with at least twenty-one coil elements for the main coil sections, as shown in FIGS. 10 and 11). The RF array coil system 1 is used in Figure 1 and 10; therefore, the plurality of RF coils of Figure 10 are enclosed in the central, upper, and lower RF coil arrays of Figure 1.

    PNG
    media_image12.png
    730
    602
    media_image12.png
    Greyscale




Further Chan discloses, wherein the semi-rigid pillow further includes a chin flap (Figure 1-38) coupled to the first side flap, the second side flap, and the neck region, and wherein the RF coil array includes a chin RF coil coupled to the chin flap (0063; middle loop coil 87 of the anterior neck section 9). The chin flap is coupled to the first side flap and second side flap and the neck region via , a first side flap (Figure 1- element 10), a second side flap, (Figure 1-element 13) and a neck region (0053; anterior neck coil 9), the first side flap and the second side flap coupled to the chest region via the neck region (0050; two pair of belts 23), (0050; patient's chest and/or neck and may be supported by the pair of the arms 16 and 17), and via (0052; The secondary anterior torso coil 24 may be electrically connected to the main posterior coil 6, for example, via a transition cable 26 and a pair of detachable connectors 27 (e.g., connector) and 19 (e.g., receptacle of connector) (shown in FIG. 1)) Refer to Figure 1.
Chan fails to disclose the following taught by Yang: including two distributed capacitance wire conductors encapsulated and separated by a dielectric material. Specifically Yang discloses, (Yang, a loop portion (see para 0006-“ which may occur in a phased array coil, the current on a loop is a superposition of the driven current and currents induced by other transmitters due to electromagnetic induction.” And see para. 0008-“For a loop coil with loop diameter d and wire diameter f: L=[μ.sub.0d/2] [log(8d/f)−2]. Thus, the selection of the geometry of a coil determines, at least in part, the inductance of the coil.” Also see Figure 9 outlined below and at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material interpreted in Claim 1- “A magnetic resonance imaging (MRI) radio frequency (RF) coil, where the MRI RF coil has a capacitance, where the MRI RF coil…at least one coaxial cable having a first end and a second end, where a member of the at least one coaxial cables includes an inner conductor, an outer conductor, and a dielectric spacer disposed between the inner conductor and the outer conductor, where the inner conductor of a first member of the at least one coaxial cable is continuous [Interpreted as “grows at a constant rate”] between the first end and the second end,”)
	Yang further discloses a coupling electronics portion included with the coil see paragraph 0021 and Figure 4 below-“FIG. 4 illustrates a conventional RLC coil 400 that performs traditional “distributed” decoupling using components L41 and D41. Coil 400 includes capacitors C41, C42, C43, and inductors L41, L42, and L43. Coil 400 includes a pre-amplifier circuit 410. Coil 400 also includes a PIN diode D41.”
Further Yang discloses a LC circuit interpreted as a coupling electronics portion wherein the LC circuit and a decoupling circuit are included with the RF coil in paragraph 0052-“FIG. 9 illustrates an example MRI RF coil 900. MRI RF coil 900 has a capacitance. MRI RF coil 900 is configured to operate in a transmit (Tx) or receive (Rx) mode. MRI RF coil 900 includes an LC circuit and a decoupling circuit 980.”, see paragraph 0087-“ Therefore, elements of the LC circuit 1210 and elements of the integrated decoupling circuit 1220 produce two or more points of high impedance in the RF coil 1200.”) 
Figure 9 outline below shows an inner 970 and outer conductor 940 with a void in between thus considering these conductors as the distributed capacitance wire conductors, which grow at a constant rate along the length of the distributed capacitance wire conductors. 
Figure 9. Distributed Capacitance, Outer conductor, Inner Conductor, and Loop portion. 

    PNG
    media_image2.png
    601
    530
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chan chest region, the first side flap, the second side flap, and the neck region, each RF coil comprising a loop portion to incorporate an electronic portion with two or more coupling sets on the bases that RF coils need an electronics portion with a commonly used capacitor method described by Yang. The motivation to use distributed capacitance wire conductors with RF coils would be to provide a common practical electronics component to store energy for the RF coils. 
The above noted combination teaches all the above except for: wherein the chin flap extends upward from the neck region and over the chin of a subject. 
(see re-produced Fig. 6 below; 0083; “Element 67 is larger than elements 68 and 69 because the elements are farther from the target anatomy of vessels at the superior end of the carotid arteries. Because the curvature 72 of the section 62 around a patient's chin is orthogonal to the Z direction 10”)


    PNG
    media_image13.png
    396
    446
    media_image13.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure of a chin flap which extends over a neck region and over a chin of a subject because doing so would increase anatomical coverage to be examined (0083 of Jones)

Regarding claim 15, Chan as modified discloses all the elements of claim 13, further Chan discloses, wherein the RF coil array comprises: wherein the first side flap, the second side (Refer to Figure 1 above of Chan).

Regarding claim 16, Chan as modified discloses all the elements of claim 13, further Chan discloses, wherein the RF coil array comprises: a first head section comprising (0050; The electrical conductors of the anterior brain coil section 8, refer to figure 10) at least one RF coil coupled to the first side flap; a second head section comprising (0050; The electrical conductors…be connected to those of the posterior brain coil section 11, refer to figure 10) at least one RF coil coupled to the second side flap (Figure 10-84); The examiner notes each section is coupled via the rigid former and the RF coils are coupled rigid former; therefore the first head section and second head section comprising at least one RF coil are couple to the first and second side flap, respectively, (0053; on a rigid former and a separate anterior torso coil section 40 provided on a flexible/semi-flexible former. The anterior brain-neck coil section 39 may have a pair of connection members, such as, for example, similar to the rigid hooks 45 and 46 shown in FIGS. 2 and 3, and may be secured onto the posterior coil housing 6 with, for example, securing members such as a pair of latches similar to the latches 48 and 49 shown in FIGS. 2 and 3. The anterior torso coil section 40 may be supported, for example, by the arms 16 and 17 or may be a floating type design that is secured on a patient's body by securing members, such as, for example, two pairs of belts 23 and pads 22. The belts 23 and pads 22 may attach by any suitable means, such as, for example, with hook and loop fasteners.) a neck section (Figure 10- 9 and 12 ) comprising at least one first RF coil coupled to the first side flap (Figure 10-93), at least one second RF coil coupled to the second side flap (Figure 10- 100) (refer to paragraph 0053 wherein the first RF coil and second RF coil are coupled via connectors which are attached to the rigid former) , and at least one third RF coil coupled to the neck region (Figure 10-90); and a chest section (Figure 10-10) comprising at least one RF coil coupled to (Figure 10-94). Note; Chan discloses Figure 10 incudes the same plurality of coil elements in Figure 1. Refer to the following paragraphs; (0048; Referring first to FIG. 1, the RF array coil system 1; 0056; The electrical arrangement of the RF array coil systems 1 or 2, include a plurality of coil elements, for example, at least twenty-nine coil elements, with at least twenty-one coil elements for the main coil sections, as shown in FIGS. 10 and 11). The RF array coil system 1 is used in Figure 1 and 10; therefore, it is obvious the former of Figure 1 covers the enclosing of the central, upper, and lower RF coil arrays of Figure 10. 

Regarding claim 17, Chan as modified discloses all the elements of claim 16, further Chan discloses, wherein: the chest section comprises five RF coils coupled to the chest region; (Chan discloses in figure 10 three RF coils of the chest section, 94, 95, 96) the neck section comprises two first RF coils coupled to the first side flap (Chan discloses in Figure 10 three RF coils, 88, 87, 92) two second RF coils coupled to the second side flap (Chan discloses in Figure 10, three RF coils to the second flap, 91, 90, 89), and two third RF coils coupled to the neck region (Chan discloses in Figure 10, one third RF coils couple to the neck region, 100; the second head section comprises two RF coils coupled to the second side flap; and (Chan discloses of the second head section 11, at least three RF Coils, 85, 84, 83) the first head section comprises two RF coils coupled to the first side flap. (Chan discloses of the second head section 8, at least three RF Coils, 86, 81, 82)
Chan further disclose the RF coils are couple to the rigid form which is couple to a first and second flap, neck region, and chest region. (0053; on a rigid former and a separate anterior torso coil section 40 provided on a flexible/semi-flexible former. The anterior brain-neck coil section 39 may have a pair of connection members, such as, for example, similar to the rigid hooks 45 and 46 shown in FIGS. 2 and 3, and may be secured onto the posterior coil housing 6 with, for example, securing members such as a pair of latches similar to the latches 48 and 49 shown in FIGS. 2 and 3. The anterior torso coil section 40 may be supported, for example, by the arms 16 and 17 or may be a floating type design that is secured on a patient's body by securing members, such as, for example, two pairs of belts 23 and pads 22. The belts 23 and pads 22 may attach by any suitable means, such as, for example, with hook and loop fasteners.) Refer to Figure 1. the first side flap and the second side flap coupled to the chest region via the neck region (0050; two pair of belts 23), (0050; patient's chest and/or neck and may be supported by the pair of the arms 16 and 17), and via (0052; The secondary anterior torso coil 24 may be electrically connected to the main posterior coil 6, for example, via a transition cable 26 and a pair of detachable connectors 27 (e.g., connector) and 19 (e.g., receptacle of connector) (shown in FIG. 1)). Chan fails to disclose for each section the same number of RF coils. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chan’s number of RF coils for each section to have four RF coils coupled to the chest region, two first RF coils coupled to the first side flap, two second RF coils coupled to the second side flap, and two third RF coils coupled to the neck region, the second head section to have two RF coils, and the first head section to have two RF coils, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, Chan as modified discloses all the elements of claim 13, further Chan discloses, wherein the chest region extends along a first plane, the first side flap extends along a second plane, and the second side flap extends along a third plane, (see re-produced Fig. 1 below)

    PNG
    media_image14.png
    764
    652
    media_image14.png
    Greyscale

				Figure 1. Chan. First, second, and third plane. 
Chan fails to disclose the second and third planes perpendicular to the first plane. Chan discloses the first plan adjacent to the second plane and the second plan parallel to the third plane. 
However, in the same field of the endeavor, Jones teaches a first plan extends along the chest region (blanket array 63 see re-produced Fig. 6 below; 0045; “FIG. 6 is a perspective view of a chest and volume neck MRI antenna array”; 0082; “The blanket array 63 drapes over the anterior chest”), the first side flap extends along a second plane (“right flap 71” see re-produced Fig. 6 below [also see associated paragraphs]), and the second side flap extends along a third plane (“left flap 70” see re-produced Fig. 6 below [also see associated paragraphs]), the second and the third planes are perpendicular to the first plane (see re-produced Fig. 6 below)

    PNG
    media_image15.png
    411
    509
    media_image15.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Jones disclosure of a chin flap which extends over a neck region and over a chin of a subject because doing so would increase anatomical coverage to be examined (0083 of Jones)


Regarding claim 19, Chan as modified discloses all the elements of claim 13, further Chan discloses, in order to achieve high signal to noise ratio Chan discloses use of the 
	Chan fails to disclose the following taught by Jones. Within the same field of the endeavor Jones discloses, 
wherein the coupling electronic portion includes a decoupling circuit and an impedance inverter circuit. 
Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) and wherein the coil interfacing cables includes at least one balun (Fig. 2-4, balun 50.) Jones further discloses, 
wherein the coupling electronic portion (circuit boards 22, 30, 40) includes a decoupling circuit; and an impedance inverter circuit  (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.) An impedance inveter circuit conductes impedance matching. Therefore boards 30 and 40 are also seen as an impedance inverter circuit. 
Further Jones discloses, wherein the pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) comprises a low input impedance pre-amplifier optimized for high source impedance (0040; low impedance amplifiers and matched input isolation reactances that create a high impedance "trap" to the mutually induced currents from one element to another.), and wherein the impedance matching network provides the high source impedance (0069; The independent values of those capacitors are as follows. Capacitor 28 is chosen to yield approximately 50 ohms to the input of the low impedance input amplifier 31. The reactance of capacitor 28 is matched by an equal and opposite reactance of inductor 32 such that the pair creates a high impedance to RF current flows on the loop 21).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Chan as modified in view of Jones coupling electronics portion that includes decoupling and impedance matching. Doing so would improve 

Regarding claim 20, Chan as modified discloses all the elements of claim 13, further Chan discloses, wherein the semi-rigid pillow is made of foam. (0048; rigid former…..on a rigid former and a separate anterior neck-torso coil section 7 having an anterior neck coil 9 and an anterior torso coil 10, which may, for example, be provided on a flexible/semi-flexible former. The secondary anterior coil section 24 also may be provided, for example, on a flexible/semi-flexible former.)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication Jones in view of Yang in view of Rohling, as applied to claim 1 above, in further view of Vaughan (US 9568572 B2, 2017) (hereinafter Vaughan) 
Regarding claim 21, the modified combination above disclose all the elements of claim 1, Rohling further discloses, wherein the RF coils are coupled to the substrates (0006; “An RF coil assembly includes a plurality of coil supports rotatably interconnected to each other. Each coil support is configured to rotate with respect to at least one adjoining coil support. A plurality of RF coils is connected to each coil support.”).
The above noted combination teaches all the above except for: using adhesive, thermal welding, or other non-rigid coupling mechanism.
However, in the same field of the endeavor, Vaughan discloses, garment with a wirelessly coupled magnetic resonance coil. Specifically, Vaughan discloses, using adhesive to connect coils (Col 3 lines 24-26; “The coil, or coil segments, can be affixed to the garment by stitching, adhesives, mechanical fasteners, or other means.”).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the method and device of the modified combination of references as outlined 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793